Exhibit 99.1 Radius Health Appoints Pharmaceutical Executive Jose Carmona as Chief Financial Officer Waltham, Massachusetts – May 15, 2017 (GLOBE NEWSWIRE): Radius Health, Inc. (“Radius” or the “Company”) (Nasdaq:RDUS), a fully integrated science-driven biopharmaceutical company that is committed to developing innovative therapeutics in the areas of osteoporosis, oncology and endocrine diseases, today announced that Jose (Pepe) Carmona has been appointed Chief Financial Officer of the Company. “Pepe is an accomplished pharmaceutical executive with significant financial and operational expertise, including as a CFO, and will be an exceptional addition to our team.” said Robert E. Ward, President and CEO of Radius Health. “His recent transaction experience and commercial perspective will be a great contribution as we launch and grow the TYMLOS™ franchise.” Mr. Carmonahas more than 20years ofexperience in the biopharmaceutical industryacross numerous leadership roles, geographiesand therapeutic areas. Prior to joining Radius,Mr. CarmonawasChief Financial OfficerofInnocoll Holdings PLC, currently under agreement to be acquired by Gurnet Point L.P.Previously, Mr. Carmona served as a regional Chief Financial Officer of Alcon, a division of Novartis. During his career at Novartis, Mr. Carmona held numerous financial management positions with increasing responsibilities as Divisional CFO in North America, Latin America and other seniorglobal financial roles. Mr. Carmona succeeds Nick Harvey, who will continue as an advisor to the Company in the areas of Finance, Business Development and Strategy during a transition period. During Mr. Harvey’s tenure the Company successfully completed its IPO and established a solid financial foundation for the growth of the organization. About Radius
